Case 8:19-cv-01038-AEP Document 28 Filed 12/16/20 Page 1 of 2 PageID 947




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


  MONTINA SHEPARD,

                 Plaintiff,

  v.                                                      Case No. 8:19-cv-1038-T-AEP

  ANDREW M. SAUL,
  Commissioner of Social Security,

                 Defendant.
                                            /


                                            ORDER

         This cause comes before the Court upon the Motion for Attorney’s Fees Under 42

  U.S.C. § 406(b) (Doc. 27). On December 18, 2019, this Court entered an Order reversing and

  remanding the decision of the Commissioner under sentence four of 42 U.S.C. § 405(g) (Doc.

  23). Upon remand, the Commissioner issued a favorable decision for Plaintiff resulting in an

  award of disability benefits (Doc. 27-1). As a result of the favorable decision, Plaintiff’s

  counsel now seeks payment of fees in the amount of $27,783.25 pursuant to 42 U.S.C. § 406(b).

         The Court previously awarded Plaintiff’s fees in the amount of $4,022.35 pursuant to

  the EAJA (Doc. 26). Plaintiff’s counsel seeks payment of fees in the amount of $27,783.25

  pursuant to 42 U.S.C. § 406(b).

         Under 42 U.S.C. § 406(b), when a court renders a judgment favorable to a Social

  Security claimant who was represented before the court by counsel, the court may allow a

  reasonable fee for such representation, not to exceed twenty-five percent of the total past-due

  benefits to which the claimant is entitled. 42 U.S.C. § 406(b)(1)(A). A plaintiff’s counsel may

  recover attorneys’ fees under both 42 U.S.C. § 406(b) and EAJA. Gisbrecht v. Barnhart, 535
Case 8:19-cv-01038-AEP Document 28 Filed 12/16/20 Page 2 of 2 PageID 948




  U.S. 789, 796 (2002). The plaintiff’s attorney must, however, refund to the plaintiff the amount

  of the smaller fee. Id. Here, the Social Security Administration withheld a total of $27,783.25

  from Plaintiff’s past-due benefits for possible payment of attorney’s fees in federal court (Doc.

  27-1). Upon review of the fee agreement (Doc. 27-2) and the itemization of services rendered

  by counsel (Doc. 27-3), the Court determines that an award of fees in the amount of $27,783.25

  is reasonable and appropriate. Accordingly, it is hereby

         ORDERED:

         1. Plaintiff’s request for an award of attorney’s fees under 42 U.S.C. § 406(b) (Doc.

  27) is GRANTED.

         2. Plaintiff’s counsel is awarded fees in the amount of $27,783.25 pursuant to 42 U.S.C.

  § 406(b).

         DONE AND ORDERED in Tampa, Florida, on this 16th day of December, 2020.




  cc: Counsel of Record




                                                 2
